                 Case 3:20-cv-05423-BHS Document 39 Filed 06/19/20 Page 1 of 8



 1

 2

 3

 4

 5                              United States District Court
                           For The Western District Of Washington
 6                                       At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil
 9 Fortunato, Dave McMullan, and                       No. 3:20-cv-05423
   Isaac Vellekamp,
10
                                                       Declaration of Vincent Seaman,
11                          Plaintiffs,                PhD in Support of Motion for
                                                       Preliminary Injunction
12          v.

13 Jay Inslee, in my official capacity as the
   Governor of Washington,
14
                      Defendant.
15

16      I, Vincent Seaman, make the following declaration under penalty of perjury:

17 1. I am a public health professional with over 40 years of experience in healthcare delivery,

18      epidemiology, and vaccine-preventable diseases.

19 2. I was a practicing pharmacist in the state of California for 15 years, the last five of which

20      involved establishing one of the first home infusion pharmacies in the U.S.

21 3. In this role I oversaw the construction and operation of a Class-100 clean room - used to prepare

22      sterile intravenous medications – which required a rigorous cleaning/sanitization protocol and

23      daily sterility testing.

24 4. I spent 7 years working at the U.S. Centers for Disease Control and Prevention (CDC) where

25      I received training as a field epidemiologist and led domestic public health investigations

26      assessing potential adverse health impacts from toxic waste and other environmental hazards.

27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Vincent Seaman, PhD - 1
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 39 Filed 06/19/20 Page 2 of 8



 1 5. From 2010-13 I was detailed to the WHO EPI offices in Liberia and Nigeria to provide technical

 2      support for polio eradication and other vaccine-preventable disease elimination.

 3 6. In 2011, I oversaw the establishment of the National Polio Emergency Operations Center in

 4      Abuja, which later played a key role in stopping the 2014 Ebola outbreak.

 5 7. I currently work for a non-profit Foundation where I manage a portfolio of over $20 million

 6      focused on polio eradication, disease surveillance, and vaccination campaign effectiveness in

 7      the African region.

 8 8. This project involves extensive field work to assess the efficacy and quality of vaccination and

 9      surveillance programs, and a close working relationship with global partners such as WHO and

10      CDC.

11 9. Based on my experience, I have in-depth knowledge and understanding of infectious disease

12      transmission, surveillance and treatment protocols.

13 10. I have participated in outbreak responses at CDC (S. Typhi, E. Coli) and in Nigeria (polio,

14      Ebola) that included epidemiologic investigations, enhanced surveillance, risk assessment, and

15      contact tracing.

16 11. This background gives me an informed perspective on the current COVID-19 outbreak and the

17      ability to provide expert guidance on response protocols and strategies. I have reviewed and

18      will provide comments on the following:

19      a) CDC MMWR: Coronavirus Disease 2019 Case Surveillance — United States, January

20           22–May 30, 2020

21      b) Washington State COVID-19 Death Statistics

22      c) High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice — Skagit County,

23           Washington, March 2020; MMWR/May 15, 2020 /Vol. 69 / No. 19

24      d) Comparative Risk Analysis

25

26

27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Vincent Seaman, PhD - 2
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 39 Filed 06/19/20 Page 3 of 8



 1 12. I reviewed the recent CDC MMWR Surveillance Report (Coronavirus Disease 2019 Case

 2      Surveillance — United States, January 22–May 30, 2020) describing the demographics,

 3      hospitalization, ICU admission and mortality, including the existence of co-morbidity factors,

 4      for 1,320,488 cases reported through May 30, 2020.

 5 13. A few caveats should be pointed out before assessing the data:

 6      a) Reported cases do not represent all cases, since in many states only high-risk individuals

 7           or those exhibiting COVID-like symptoms were being tested during that period. This

 8           excludes the actual COVID-19 cases that were either asymptomatic, or who had

 9           symptoms that did not require hospitalization. Available data suggests that this latter

10           group comprises 20 - 50+% of all cases. These additional cases would effectively decrease

11           any hospitalization or mortality rates calculated from this data.

12      b) In each category (Hospitalization, ICU Admission, Death, and Underlying Conditions)

13           data was only available for a sub-set of the total cases. For example, Hospitalization status

14           was known for 600,860 (46%) of the 1,320,488 cases. Among 184,673 hospitalized

15           patients, the presence of underlying health conditions was known for 96,884 (53%). It is

16           likely that data on Hospitalization, ICU Admission, Death, and Underlying Conditions is

17           more often available for seriously ill patients through hospital/medical records, while for

18           patients not admitted to the hospital there would only be the data collected when they

19           were tested. This data bias tends to reduce the number of records from individuals who

20           were not hospitalized - and thus were not admitted to the ICU and did not die.

21      c) In cases where a complete record is available, there are often gaps where certain data is

22           missing (i.e. no co-morbidity factors listed when they do, in fact exist), while there are

23           much fewer incidents where incorrect information is entered (i.e. co-morbidity factors

24           listed when they do not, in fact exist).

25 14. Pertinent to the situation in the state of Washington is the relative risk of individuals based on

26      their age and whether or not co-morbidity factors exist.

27

 MacEwen v. Inslee
                                                                                  Ard Law Group PLLC
 Declaration of Vincent Seaman, PhD - 3
 No. 3:20-cv-05423                                                                P.O. Box 11633
                                                                                  Bainbridge Island, WA 98110
                                                                                  Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 39 Filed 06/19/20 Page 4 of 8



 1 15. The MMWR data shows that of the 40,243 deaths that occurred where co-morbidity status

 2      was known, 0.6% occurred in individuals under the age of 60 who had no underlying conditions,

 3      while 99.4% occurred in individuals who were over the age of 60 and/or had one or more

 4      underlying conditions.

 5 16. Similar comparisons can be made for hospitalizations and ICU admissions.

 6 17. This clearly establishes the latter as a “high-risk” group for COVID-19 deaths.

 7 18. In comparison, for an average year approximately 16% of the influenza deaths are in persons

 8      under 60.

 9 19. This means seasonal influenza poses a 25-fold increase in risk for that group compared to

10      COVID-19.

11 20. For several reasons, comparisons between COVID-19 risk and seasonal influenza risk cannot

12      be precise. In brief, flu reporting and COVID reporting are not done the same way. Reporting

13      of infection, hospitalization, and death totals for seasonal flu are based in part on estimates and

14      extrapolations, in turn drawn from decades of experience with that disease. Additionally, the

15      age brackets for CDC’s national reporting are not the same as Washington’s COVID-19

16      reporting brackets.

17 21. COVID reporting is based to a greater extent on actual testing, albeit (as noted above) testing

18      mostly people who present to health care as symptomatic. Where broader testing has been

19      done, it uniformly reveals a significant percentage of asymptomatic infections, meaning that

20      exclusively relying on positive test results undoubtedly understates the spread of COVID while

21      overstating the negative health effects on those infected.

22 22. Nonetheless, as more information about COVID has been learned, some meaningful

23      comparisons can be made.

24 23. Based on review of the state’s COVID data website, through June 15, 2020, Washington state

25      had suffered zero deaths from COVID in people under 20, a rate of zero per 100,000. By

26      comparison, according to CDC’s 2018 data, the national death rate from seasonal flu was 1.6

27      flu deaths per 100,000 in that age cohort.

 MacEwen v. Inslee
                                                                                 Ard Law Group PLLC
 Declaration of Vincent Seaman, PhD - 4
 No. 3:20-cv-05423                                                               P.O. Box 11633
                                                                                 Bainbridge Island, WA 98110
                                                                                 Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 39 Filed 06/19/20 Page 5 of 8



 1 24. In the 20-39 cohort, Washington has suffered an annualized rate of 0.72 COVID deaths per

 2      100,000, compared to a national rate of 2 per 100,000 for flu in 2018.

 3 25. In the 40-59 cohort, Washington has suffered an annualized rate of 5.92 COVID deaths per

 4      100,000, compared to a national rate of 10.6 per 100,000 for flu in 2018.

 5 26. In the 60-79 cohort, Washington has suffered an annualized rate of 33.03 COVID deaths per

 6      100,000, compared to a national rate of 40.6 per 100,000 for flu in 2018.

 7 27. In the 80+ cohort, Washington has suffered an annualized rate of 233.28 COVID deaths per

 8      100,000, compared to a national rate of 423 per 100,000 for flu in 2018.

 9 28. I reviewed the demographics for the reported COVID-19 cases in Washington state as of June

10      15, 2020. Of the 1226 reported deaths, 1099 (90%) were 60 years or older.

11 29. While Washington state does not report on co-morbidity factors associated with COVID-19

12      deaths, based on the MMWR report described in #1 most of the other deaths are likely

13      associated with one or more underlying causes. Thus, the available data from Washington state

14      appears to be in agreement with the CDC Report summarized in #1.

15 30. I reviewed the report of a COVID-19 outbreak due to a choir practice in Mt. Vernon, WA (High

16      SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice — Skagit County,

17      Washington, March 2020; MMWR/May 15, 2020 /Vol. 69 / No. 19).

18 31. In summary, out of 61 persons attending a choir practice on March 10, 2020, 33 were later

19      confirmed positive for COVID-19, while an additional 20 were assumed to be cases based on

20      presenting symptoms.

21 32. The practice included 2.5 hours of singing at close quarters, sharing refreshments, and general

22      socialization. The median age of the presumed cases was 66, while 76% were over the age of 65.

23 33. Thirty-two percent (13) had at least one underlying condition.

24 34. Out of the 51 suspected cases, 3 were hospitalized and 2 died. All three had 2 or more co-

25      morbidity factors.

26 35. Reports from the news media indicate the individuals who died were both over 80 years old.

27

 MacEwen v. Inslee
                                                                                 Ard Law Group PLLC
 Declaration of Vincent Seaman, PhD - 5
 No. 3:20-cv-05423                                                               P.O. Box 11633
                                                                                 Bainbridge Island, WA 98110
                                                                                 Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 39 Filed 06/19/20 Page 6 of 8



 1 36. While the choir outbreak demonstrates the relatively high transmission rate of the COVID-19

 2      virus, it also is strong evidence confirming COVID-19 is a risk to a specific group of individuals:

 3      those over the age of 60 or who have at least one co-morbidity factor.

 4 37. This is the same group identified by the CDC MMWR study in #1. It is also worth noting that

 5      all individuals who attended the choir practice were likely exposed, given the time and close

 6      proximity of the practice conditions. Thus 8 persons (13%) were asymptomatic or did not

 7      contract a clinical case of COVID-19.

 8 38. To put the above analyses in context, it is important to compare the danger of COVID-19

 9      exposure in the low risk group (under 60 with no co-morbidity factors) to other risks.

10 39. Based on the above analyses, it is clear that a well-defined and relatively small sub-population

11      is most at risk for serious illness and/or death from COVID-19.

12 40. In the rest of the population, the vast majority of people will have either minor or no symptoms.

13      Even with continued social-distancing, mask-wearing and limiting the size of gatherings, the

14      COVID-19 virus will not disappear.

15 41. For that to occur, transmission must be stopped, which can only happen if a sufficient number

16      of people in a community are immune (herd immunity).

17 42. This may be accomplished if and when a vaccine is available, but there is no guarantee that the

18      vaccine will be 100% effective in all people, nor can we be assured that everyone will accept the

19      vaccine.

20 43. Thus, until we reach herd immunity levels (whether by vaccination or by exposure to the virus)

21      the virus will still circulate, and the at-risk populations remain at risk.

22 44. Given the economic, social, psychological and spiritual damage caused by the current

23      pandemic response in Washington state, it would be prudent, and in line with the most credible

24      scientific data available, to allow the non-high-risk individuals to congregate and conduct their

25      affairs without restriction.

26 45. This will allow a natural development of herd immunity in a very short time (as little as 2

27      months) and should not result in an excessive burden of critically ill individuals.

 MacEwen v. Inslee
                                                                                      Ard Law Group PLLC
 Declaration of Vincent Seaman, PhD - 6
 No. 3:20-cv-05423                                                                    P.O. Box 11633
                                                                                      Bainbridge Island, WA 98110
                                                                                      Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 39 Filed 06/19/20 Page 7 of 8



 1 46. The at-risk population should continue to practice self-isolation, and measures can be taken

 2      within families to protect high-risk individuals in the home.

 3 47. Social services can also be provided to the at-risk group to ensure maximum protection. To

 4      continue the current Phased approach will only prolong the inevitable and will incur a huge

 5      cost in personal suffering.

 6 48. I have reviewed the Washington state phased approach to re-opening, which requires counties

 7      to meet certain thresholds. Two key elements for measuring or modeling readiness are case

 8      counts and contact tracing.

 9 49. Case counts cannot be reliably measured unless all people, or at the very least a statistically

10      representative sample of the entire population, can be tested. For most of the outbreak,

11      Washington state has only tested sick or high-risk individuals, thus missing those with no or

12      minor symptoms.

13 50. In the CDC MMWR study described in #1, only 14% of reported cases were hospitalized,

14      indicating that a majority have minor-moderate symptoms which would not usually result in

15      testing under Washington’s approach.

16 51. When combined with the 20-50% estimate for asymptomatic infections, the number of missed

17      cases due to lack of testing could be 5-10 times higher than the confirmed positive case counts.

18 52. The Mount Vernon Choir exposure is a perfect example of this, where only 33 of 61 persons

19      were tested, although all were assumed to be exposed and 53 assumed to have had a clinical

20      case of COVID-19 based on presenting symptoms.

21 53. This also occurred in a high-risk population (75% of the members were over 65 years old), which

22      decreases the likelihood of having an asymptomatic infection.

23 54. In this situation, nearly half of the cases would have been missed if only test results were

24      considered. The modelers use the mortality rate to back-calculate the number of “expected

25      cases.” However, the true mortality rate is not known as it requires one to know the total

26      number of cases.

27

 MacEwen v. Inslee
                                                                               Ard Law Group PLLC
 Declaration of Vincent Seaman, PhD - 7
 No. 3:20-cv-05423                                                             P.O. Box 11633
                                                                               Bainbridge Island, WA 98110
                                                                               Phone: (206) 701-9243
Case 3:20-cv-05423-BHS Document 39 Filed 06/19/20 Page 8 of 8
